The opinion of the Court was by
Whitman C. J.
— Nothing is better settled at common law, than that the choses in action of a female, upon her marriage, pass to the husband; so that he may, at any time thereafter, during the life of himself and wife, reduce the amount due on them to possession. , The wife cannot receive payment of the sums due on them, except as the agent of her husband. If he knows of payments made to her, and does not object, he will be considered as authorizing them. In this case no, express or implied authority was given to the wife to receive the amount-due; but the reverse of it. The defendant had express notice that she had no such authority. He therefore paid her with full knowledge, as it must be deemed, that he was doing wrong. If it had been necessary for the plaintiff to resort to a court of equity to recover this demand, it would have been in its power to have decreed payment to him upon such terms, as it respects a provision for the wife out of the amount due, as might be deemed equitable. But a court of law is without any such power.

Defendant defaulted, and judgment accordingly.